Order entered June 10, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00421-CV

                  IN THE INTEREST OF N.A.G.A., A CHILD

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-20-00439-W

                                        ORDER

      Before the Court is appellants’ June 9, 2022 second motion to extend time to

file their jurisdictional letter brief. We GRANT the motion and ORDER the brief

be filed no later than June 20, 2022.


                                             /s/   DENNISE GARCIA
                                                   JUSTICE